The opinion of the court was delivered by
Garrison, J.
The object of this writ of certiorari is' to reverse a judgment said to have been given by the'Court of Common Pleas, to whose judges it is directed. The sole ground upon which such a reversal can be had is that the *120judgment was the product of legal error in the court below. This court can determine the existence of judicial error only when the record of the proceedings is certified by the inferior court in obedience to the writ, together with a statement of the facts (not the testimony) upon which the trial court pronounced its judgment. The case before us presents neither of these essential matters. A stipulation of counsel cannot form the foundation upon which to reverse the judgment of a court, nor can the transcript of the testimony take the place of the judicial report of the findings of fact upon which the court below acted.
These matters are alike, elemental in principle and fundamental in practice. Staten Chemical Co. v. Miller, 29 Atl. Rep. 316; Conover v. Bird, 27 Vroom 228; Lloyd v. Richman, 28 Id. 385, and cases cited.
There is nothing before us but a certiorari to which there is no return; even the judgment is not here to be affirmed.
. The proper practice is clearly indicated by the reported cases.
Let the writ be dismissed, with costs.